DETAILED ACTION
The instant application having Application No. 16/210,770 filed on 12/05/2018 is presented for examination by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or reasonably suggest “wherein a lower end of the inner yoke is disposed at a position lower than that of a lower end of the first protrusion and at a position higher than that of an upper end of the second protrusion.” when taken in combination with the rest of the limitations of claim 1. 
Claims 2-16 depend on claim 1 and are allowed for at least the reasons stated supra. 
Regarding claim 17, the prior art fails to teach “wherein the groove of the bobbin comprises a first surface facing a lower end of the inner yoke and overlapped to the inner yoke in a direction parallel to an optical axis, and wherein an upper end of the coil is disposed at a position higher than that of the first surface of the groove of the bobbin” taken in context of the rest of the limitations of the claim. 
Claims 18-20 depend on claim 17 and are allowed for at least the reasons stated supra. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Machine Translation of the Office Action dated July 21, 2020 in Korean Application No. 10-2020-0062634.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872